In a medical malpractice action, plaintiff appeals from so much of an order of the Supreme Court, Kings County (Adler, J.), dated October 27, 1981, as granted motions by defendants-respondents for leave to call a certain physician to testify regarding .the physical examination he conducted of plaintiff. Order reversed insofar as appealed from, with one bill of $50 costs and disbursements payable by respondents, and motions denied. The record indicates that the respondents have not demonstrated a good cause to be relieved of the terms of a stipulation or written agreement concerning the testimony of the doctor in question. The fact that the physician’s findings might aid or influence the jury in the disposition of the case is insufficient to warrant relief from the clear and unequivocal stipulation or agreement. Lazer, J. P., Gibbons, Thompson and Bracken, JJ., concur.